Citation Nr: 1209744	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  09-04 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel





INTRODUCTION

The Veteran had active military service from August 1966 to August 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2008 rating decision. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In a letter dated in June 2011, the Veteran's representative reported that there was medical evidence pertaining to his claim on appeal for PTSD from the Fort Worth OPC from May 1, 2011 to the present, and the representative specifically requested that the records be obtained.

The Board has reviewed both the Veteran's physical claims file, as well as his file on the "Virtual VA" system, in the hope that the records would have been submitted or obtained already.  Unfortunately, the identified records are not yet of record. 

While the Board greatly regrets the additional delay that will be caused by a remand, it is incumbent on the Board to obtain medical evidence that may support the Veteran's claim, particularly in light of the urging by the Veteran's representative to obtain the records.  As such, the Board is compelled to remand the Veteran's claim to obtain these records.

The Board wishes to adjudicate cases in a timely manner.  In this regard, for future reference, it would have been of great assistance to the Board if the Veteran's representative would have asked/called the Veteran to obtain these records himself and then submit them to the Board with a waiver of RO consideration (rather than sending a letter to the Board that would, without question, lead to a remand of this case).  The Veteran himself may wish to get these records and mail them to the RO in order to expedited his case.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from the Fort Worth OPC; also request any VA treatment records from the Austin Division of the Central Texas VA medical system from April 2008 to the present. 

2.  Then, readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


